Citation Nr: 1047512	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-10 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for coronary artery disease 
and heart attack.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972.

These matters were last before the Board of Veterans' Appeals 
(Board) in August 2008, on appeal from a September 2006 decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with any lung disability.

2.  The Veteran has been diagnosed with coronary artery disease 
with past myocardial infarction, without a heart disability due 
to any event or incident of his service.

3.  The Veteran is competent to report the circumstances of his 
service, but his testimony is not credible.

4.  The Veteran failed to appear for an August 2010 VA 
examination and has not provided any good cause for his failure 
to appear.

5.  Social Security Administration (SSA) records have been 
obtained and associated with the claims file, but are not 
pertinent to the claims on appeal because they address an organic 
brain disorder.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a lung disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2010).  

2.  The criteria for the establishment of service connection for 
coronary artery disease, and/or heart attack, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in a March 2006 letter regarding what 
information and evidence was needed to substantiate his claims 
for service connection.  A letter dated December 2008 re-advised 
the Veteran of that information and informed him of how VA 
assigns disability ratings and effective dates in compliance with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the case was later readjudicated, the Board finds that the duty 
to notify has been met.  

This case was remanded in August 2008 for the Appeals Management 
Center (AMC) to advise the Veteran in compliance with Dingess; to 
make additional attempts to collect certain private treatment 
records; to obtain records from the Social Security 
Administration (SSA); and to provide the Veteran with a VA 
examination for purposes of determining the etiology of his 
cardiac conditions.  As noted above, the Veteran has been advised 
in compliance with Dingess.  The claims file also reflects that 
SSA records have been associated with the claims file and that a 
VA examination was scheduled for August 2010, but the Veteran did 
not appear for the examination.  

A March 2010 letter informed the Veteran that if he failed to 
report for the examination without good cause, his claim would be 
rated based on the evidence of record or denied.  The Veteran has 
not provided VA with any explanation of his absence.  Although VA 
must provide a medical examination or obtain a medical opinion 
when such action is necessary to make a decision on the claim (38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)), "when a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record."  38 C.F.R. § 3.655(b).  A claimant has 
the responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a).  While 
VA has a duty to assist the Veteran in substantiating his claim, 
that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (the Veteran cannot passively wait for help from VA).

No examination was provided in regard to the Veteran's claim for 
service connection for a lung disability.  However, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Veteran has been advised of the need 
to submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence, but he 
has not done so.  The conduct of a VA medical examination may not 
be necessary within the meaning of the law if the evidence shows 
that the claimant had no in-service event that caused or 
aggravated the disability for which service connection is sought.  
Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995) ((observing that to establish service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury)).  
Here, similar to Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under the 
VCAA, does not contain competent evidence to suggest that he has 
a current lung disability.  

In regard to the Board's August 2008 remand directives regarding 
the collection of additional private treatment records, the 
claims file reflects that the Veteran provided additional 
information (health insurance card) needed to collect the 
records.  However, in a March 2010 letter, the AMC requested  
that he also complete another authorization form to enable it to 
collect the records sought.  The Veteran did not submit another 
authorization form and the AMC was unable to obtain the records.  

Although the AMC did not make a determination that the records 
could not be obtained or that further efforts would be futile and 
so advise the Veteran, the Board notes again that the Veteran 
must take steps to support his claims and cannot passively wait 
for help from VA.  Woods, 14 Vet. App. at 224; Hurd, 13 Vet. App. 
at 452.  As such, the Board finds that all actions and 
development directed in the April 2010 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (substantial 
compliance, not strict compliance, is required under Stegall). 
  
The Board further finds that all evidence pertinent to the 
claims, and available to VA, has been obtained and there is 
sufficient medical evidence on file in order to decide the 
appeal.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  There is no 
indication that there exists additional evidence to obtain or any 
additional notice that should be provided since there is a 
sufficient basis upon which to find that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim.  Thus any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the entire record must be reviewed, but only such evidence as is 
relevant must be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on what 
the evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Service Connection Claims

The Veteran seeks service connection for a lung disorder and a 
cardiac disorder, claimed as the result of his in-service 
experiences.  The benefit of the doubt rule provides that a 
veteran will prevail in a case where the positive evidence is in 
a relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against a veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step 
inquiry.  First, the Board must determine whether the evidence 
comes from a "competent" source.  The Board must then determine 
if the evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the preponderance of the evidence is against both of the 
claims and they must be denied.  38 U.S.C.A. § 5107(b); Alemany 
v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 
(1993) (Under the "benefit-of-the-doubt" rule, only where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the claimant shall prevail upon the issue).

The Veteran contends that he experiences a current lung 
disability as the result of exposure to "gas" while in service.  
He also contends that he experiences coronary artery disease and 
heart attack pursuant to incidence of chest pain in service.  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

Lung Disability

Service treatment records reveal that the Veteran's enlistment 
examination was normal and he did not self report any medical 
issues at that time.  The Veteran's April 1972 separation 
examination was normal, but he self-reported shortness of breath 
and pain in his chest.  On the report, a physician explained that 
the Veteran had experienced a single incident of musculoskeletal 
chest pain in January 1972, with no recurrence.  A May 1972 
treatment note states that he showed signs of hyperventiliation - 
specifically, increased respiratory rate, a sensation of chest 
pressure, and nausea and cramping.  Another May 1972 treatment 
note, dated 12 days later, shows that the Veteran again 
complained of chest pain aggravated by inspiration; the treating 
provider noted that he had a history of similar symptoms and 
diagnosed anxiety.  

In December 2002 (approximately 30 years after discharge from 
service), the Veteran alleged that while he was in training, he 
was sent to a small room for gas training and a canister of toxic 
gas was opened.  He stated that he was told not to place his gas 
mask over his face until the room was full of gas and, when he 
did put on his mask, it was defective and, as a result, he 
experienced irritation of his lungs. 

Post-service private and VA treatment records are silent for any 
treatment of a lung disability.  During general check-ups and 
pre-operative (unrelated) physical examinations, the Veteran was 
not noted to have, or complain of, any respiratory problems.  He 
specifically reported no problems breathing in February and April 
2003, December 2005, May 2007, March 2008, and September 2009.  

The Veteran was afforded a December 2005 VA examination for a 
mental health condition and the examiner noted the instance of 
hyperventilation in the service treatment records.  The examiner 
stated that the currently claimed mental health condition could 
not, without resort to speculation, be related to the 
hyperventilation, chest pains, and anxiety reported in the 1972 
service treatment records.

In a December 2006 statement, the Veteran again reported that he 
had experienced "severe burning pains in his lungs" during an 
in-service gas training exercise due to a faulty gas mask.  He 
also stated that he had complained of chest pain and difficulty 
breathing in service, but any diagnosis rendered at that time 
"would be incorrect due to the fact that the equipment and tools 
being used today are more advanced."

Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A veteran is 
competent to report the circumstances of his service as well as 
visible injuries incurred during service.  38 C.F.R. § 
3.159(a)(2).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  

The Veteran is competent to report the circumstances of his 
service, but his lay testimony of the events is unaccompanied by 
contemporaneous medical evidence (i.e. he claimed that he inhaled 
toxic gas in service and was treated for burning in his lungs), 
but his records reflect no such injury and instead show a single 
incident of musculoskeletal chest pain accompanied by pain upon 
inspiration and two (2) subsequent incidences of hyperventilation 
attributed to anxiety.  He has reported experiencing a lung 
disability since service, but there are no treatment records 
showing any complaints of, or treatment for, any lung or 
respiratory problems.  

Although, per Davidson, the Board cannot find his lay evidence 
not credible solely on the basis of the lack of service treatment 
records, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility, 
and consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Veteran has testified in various statements sent to VA that 
he was exposed to toxic gas in service and experienced burning of 
his lungs.  Although service treatment records show that he 
complained of, and was treated for, shortness of breath, those 
records do not mention toxicant inhalation as a cause, but 
indicate the complaints were either musculoskeletal in origin or 
related to anxiety.  

Because those records were generated during diagnosis and 
treatment of the Veteran, they are of increased probative value. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rationale that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).
 
Also noteworthy is that, despite his report of experiencing a 
worsening lung condition since service, there are no post-service 
records of treatment for any such disability.  Even assuming that 
the Veteran is credible in his account, there is no basis upon 
which to find that he has a current disability as the result of 
injury that was claimed to have occurred in service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative).  As 
noted above, the Courts have held that, generally, a layperson is 
not capable of opining on matters requiring medical knowledge.  
Routen, 10 Vet. App. 183.  Further, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability."  Brammer, 3 Vet. App. at 225.  The 
Court further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim for 
service connection.  Id.

Accordingly, the Board finds that there is no competent and 
credible evidence showing that the Veteran has a current lung 
disability as the result of his active duty service.  As the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cardiac Disability (coronary artery disease and heart attack)

As noted above, the Veteran failed, without explanation, to 
appear for an August 2010 VA cardiac examination.  As such, and 
pursuant to 38 C.F.R. § 3.655, his claim shall be rated based on 
the evidence of record. 

Service treatment records reveal that the Veteran's enlistment 
examination was normal and he did not self report any medical 
complaints or symptoms at that time.  A January 1972 treatment 
note states that the Veteran complained of chest pain, which was 
determined to be muscular in origin.  The Veteran's April 1972 
separation examination was normal, but he self-reported shortness 
of breath and pain in his chest.  On the report, a physician 
explained that the Veteran had experienced a single incident of 
musculoskeletal chest pain in January 1972, with no recurrence.  
A May 1972 treatment note states that he showed signs of 
hyperventilation - specifically, increased respiratory rate, a 
sensation of chest pressure, and nausea and cramping.  Another 
May 1972 treatment note, dated 12 days later, shows that the 
Veteran again complained of chest pain aggravated by inspiration; 
the treating provider noted that he had a history of similar 
symptoms and diagnosed anxiety.  

Post-service records reflect that an April 1993 EKG showed normal 
sinus rhythm, but a May 1993 chest x-ray showed borderline 
cardiomegaly (cardiomegaly is hypertrophy of the heart.  Drosky 
v. Brown, 10 Vet. App. 251, 252 (1997).  

A June 2002 treatment note reveals diagnosis and treatment for 
hypertension.  In November 2002, he underwent a check-up and an 
EKG revealed a possible prior posterior infarct.  In May 2003, on 
the basis of that EKG result, the Veteran was advised to undergo 
a stress test.  The treatment note reflects that the Veteran was 
asked about his cardiac history and reported that he could not 
remember if he had received any prior EKGs and stated that he did 
not have any history of myocardial infarction.  Subsequent to the 
stress test, the Veteran was diagnosed with coronary artery 
disease in June 2003, more than 30 years after service.  

In an April 2004 statement, the Veteran attested that he 
experienced severe and crushing chest pains during service and, 
at that time, believed he was having a heart attack.  He stated 
that his VA treatment records would show treatment for signs of 
heart attack.  A July 2006 VA treatment note reflects history of 
coronary artery disease and in August 2006, the Veteran received 
a myocardial perfusion scan that showed no evidence of ischemia 
or infarct.  An August 2006 Holter monitor report showed no 
tachycardia, but two (2) episodes of palpitations.

In a December 2006 statement, the Veteran again reported that he 
had complained of chest pain and difficulty breathing in service, 
but alleged without any medical substantiation or stated basis 
for opinion that any diagnosis rendered at that time "would be 
incorrect due to the fact that the equipment and tools being used 
today are more advanced."

A June 2007 treatment note reflects the Veteran's diagnosis of 
coronary artery disease.  In September 2008, a treatment note 
reflects that the Veteran reported  occasional chest discomfort.  
In December 2008, the Veteran again complained of chest pains, 
described as "twinging," the treating provider, similar to the 
in-service providers, noted anxiety.

In a January 2009 statement, the Veteran again reported 
experiencing crushing chest pains in service.  He underwent a 
stress test in October 2009 in preparation for brain surgery.  He 
was noted to have no arrhythmia and fair exercise tolerance.  An 
October 2009 treatment note describes his coronary artery disease 
as stable.

As noted above, lay evidence may be competent if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence 
is competent and sufficient in a particular case is a fact issue.  
Jandreau, 492 F. 3d 1372.  "[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence."  Buchanan, 451 F.3d at 
1337.  However, after a determination of competence is made, the 
Board is obligated to determine whether lay evidence is credible.  
Buchanan, 451 F.3d 1331; see Owens, 7 Vet. App. 429; Gabrielson, 
7 Vet. App. 36.  

Here, the Veteran is competent to report the circumstances of his 
service, but his lay testimony of the events is not supported by 
the contemporaneous medical evidence (i.e. he claimed 
experiencing heart problems during service, but records show that 
chest pain during service was attributed to a musculoskeletal 
issue and anxiety).  As such, per Davidson, the Board cannot find 
his lay evidence not credible solely on the basis of the lack of 
service treatment records, it may properly consider internal 
inconsistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza, 7 Vet. 
App. 498, aff'd, 78 F.3d 604; see Madden, 125 F. 3d at 1481.

The Veteran has testified that he experienced crushing chest 
pains during service and believed, at that time, that he was 
experiencing a heart attack.  Although service treatment records 
do show that he was treated for chest pain, those records also 
show that no underlying cardiac pathology was found for any such 
complaint.  Because those records were generated during diagnosis 
and treatment of the Veteran, they are of increased probative 
value.  Rucker, 10 Vet. App. at 73; see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE.  Further, although stating 
in a 2004 letter to VA that he believed he experienced heart 
attack symptoms during service, the Veteran informed a 2003 
health care provided that he had no history of myocardial 
infarction.  Also noteworthy is that, despite his report of 
having experienced cardiac problems since service, there are no 
records of treatment for coronary artery disease until 2006 and 
the record reflects only that an EKG in 2003, more than 30 years 
after service, revealed evidence of a possible (italics added for 
emphasis) prior infarct.

Moreover, assuming that the Veteran is credible in his account, 
there is no basis upon which to find that the claimed current 
disability is the result of injury was sustained in service.  
Holbrook, 8 Vet. App. 91 (The Board has the fundamental authority 
to decide a claim in the alternative).  As noted above, the 
Courts have held that, generally, a layperson is not capable of 
opining on matters requiring medical knowledge.  Routen, 10 Vet. 
App. 183.  No medical professional has attributed the Veteran's 
current coronary artery disease to his active duty service and, 
as he failed to appear for the cardiac VA examination, his claim 
must be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).
  
Laypersons are generally, not competent to provide evidence in 
complex medical situations (Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (laypersons not competent to state in-service 
symptoms were indicative of rheumatic fever)) and evidence of a 
prolonged period without medical complaint after service can be 
considered in deciding a claim.  Maxson, 230 F.3d 1330.  Based on 
the lack of medical evidence of a nexus as well as due to the 
Veteran's conflicting statements about his history of infarctions 
(under Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991), a 
veteran's personal interest may affect the credibility of 
evidence), the Board finds that there is no competent and 
credible evidence linking the currently claimed cardiac 
disability to service.  As the preponderance of the evidence is 
unfavorable on this claim, the benefit-of-the-doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.





ORDER

Service connection for a lung disability is denied.

Service connection for coronary artery disease and heart attack 
is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


